Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 1 of 8 PageID #: 2451



     Robert W. Sadowski, Esq
     SADOWSKI KATZ LLP
     800 3rd Avenue, 28th Floor
     New York, New York 10022
     Tel. No.: (212) 913-9678
     Attorneys for Relator Orlando Lee

     Noah Kinigstein, Esq.
     315 Broadway, Suite 200
     New York, New York 10007
     Tel. No.: (212) 285-9300
     Attorney for Relator Melville Luckie
     and Relator Luz Gonzalez

  UNITED STATES DISTRICT COURT FOR
  THE EASTERN DISTRICT OF NEW YORK
  UNITED STATES OF AMERICA and
  NEW YORK STATE ex rel. ORLANDO LEE,
  MELVILLE LUCKIE and LUZ GONZALEZ,

                   Plaintiffs/Relators,

                   - against -
                                                        Civ. No. CV 13-4933 (MKB)
     NORTHERN METROPOLITAN
     FOUNDATION FOR HEALTHCARE, INC.,
     NORTHERN MANOR MULTICARE
     CENTER, INC. AND NORTHERN MANOR
     ADULT DAY HEALTH CARE PROGRAM,

                   Defendants.

        RELATORS’ MEMORANDUM IN SUPPORT OF THEIR OBJECTION TO THE
             MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

           The Magistrate Judge found that Relators failed to establish the requisite element of

 scienter, and therefore recommended dismissal of the Relators’ qui tam claims.1 The Report and

 1
   Footnote eleven of the Report and Recommendation, states that should the Court disagree with
 its scienter analysis, the Magistrate Judge will provide a fuller explanation for the conclusion that
 the Relators can survive summary judgment with respect to those remaining elements of the
 False Claims Act. Doc. 105 at 22 n. 11. Accordingly, it appears Relators have on all other
 elements of a False Claims Act action established a record on which a jury reasonably could
 conclude that Defendants are liable for violating the federal and state False Claims Acts on the
 claims Relators assert.

                                                    1
Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 2 of 8 PageID #: 2452



 Recommendation (“Report”) in reviewing the element of scienter narrowly focuses on certain

 individuals with knowledge of Northern’s Medicaid billing process, and in particular found

 lacking evidence of the requisite knowledge of individuals in Defendants’ finance/billing

 department who submitted claims. Doc 105 at 20-21. The federal and state False Claim Acts

 (“collectively “FCAs”), however, do not require that the individuals who perform the

 bookkeeping functions of assembling and transmitting electronic Medicaid billing must be the

 individuals with the requisite knowledge to establish scienter. Such reasoning would enable a

 fraudster to hire an independent billing company to perform billing or isolate billing departments

 who perform the ministerial task of compiling and submitting electronic billing, in order to keep

 them ignorant of the fraudulent billing scheme, and thus shielding them from “knowledge,” for

 purposes nullifying the scienter requirement and avoid liability under the FCAs. This would

 eviscerate the FCAs.

        The evidence here shows that a census was taken of each resident based on the sign in

 sheet of the registrants. That census sheet of residents was then transmitted to an independent

 billing company to actually submit the claim for reimbursement based on the daily rate for which

 Medicaid reimburses the Defendant. Here, it is the knowledge of what occurs at the Northern

 facility, the knowledge of the census, and the transmission by management of Northern, in

 particular Deverman and her staff, that establishes the knowledge of the falsity—as the Report

 states, “Deverman acknowledged that she understood that Northern’s contract with Medicaid

 prohibited discrimination on the basis of race or ethnicity.” As an executive agent of the

 Defendant, who oversaw the operation of the adult day care program on a daily basis,

 Deverman’s knowledge the focus of the scienter inquire, which knowledge is imputed to the

 Defendant. Accordingly, Defendant through Deverman’s knowledge knew the aspects of the



                                                 2
Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 3 of 8 PageID #: 2453



 day-to-day operations, the demographic of the census, and submitted the census to the billing

 company, and as such establishes the requisite scienter of the Defendant who thus cause false

 claims to be submitted.

        The Court of Appeals has been “lenient in allowing scienter issues to withstand summary

 judgment based on fairly tenuous inferences,” because such issues are “appropriate for resolution

 by the trier of fact.” In re DDAVP Direct Antitrust Litig., 585 F.3d 677, 693 (2d Cir. 2009)

 (quoting Press v. Chem. Inv. Servs. Corp., 166 F.3d 529, 538 (2d Cir. 1999)). Thus, this Court

 should decline to supplant the judgment of the ultimate trier of fact, who is in the best position to

 make credibility decisions and decide disputed factual issues based on the evidence presented.

 Moreover, the Second Circuit has given no indication that anything other than the traditional

 rules of vicarious liability apply in analyzing scienter. “The Act’s scienter requirement is

 something less than that set out in the common law” for fraud-based causes of action. Wang ex

 rel. United States v. FMC Corp., 975 F.2d 1412, 1420 (9th Cir. 1992). Accord Wilkins ex rel.

 United States v. Ohio, 885 F.Supp. 1055, 1060 (S.D. Ohio 1995) (quoting Wang for proposition

 that “the scienter requirement is something less than the elements of fraud at common law”). The

 statute delineates the standard as follows:

                (b) Knowing and knowingly defined.—For purposes of this
                section, the terms "knowing" and "knowingly" mean that a person,
                with respect to information —
                (1) has actual knowledge of the information;
                (2) acts in deliberate ignorance of the truth or falsity of the
                information; or
                (3) acts in reckless disregard of the truth or falsity of the
                information, and no proof of specific intent to defraud is required.

 31 U.S.C. § 3729(b).

        Under this standard, “[t]he requisite intent is the knowing presentation of what is known

 to be false.” United States ex rel. Kreindler & Kreindler v. United Techs. Corp., 985 F.2d 1148


                                                   3
Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 4 of 8 PageID #: 2454



 (2d Cir.1993) (quoting United States ex rel. Hagood v. Sonoma County Water Agency, 929 F.2d

 1416, 1421 (9th Cir.1991)). The Relators “need not prove an intent to defraud, but only that the

 violations were committed knowingly, that is with willful blindness to the existence of a fact or

 reckless disregard for the truth.” United States v. Incorporated Village of Island Park, 888

 F.Supp. 419, 439 (E.D.N.Y. 1995). “[W]hat constitutes the offense is not intent to deceive but

 knowing presentation of a claim that is either ‘fraudulent’ or simply ‘false.’ . . . What is crucial

 — and what must be proven at trial — is that the [defendant] knew that the information was false

 . . . . Under the FCA liability can be imposed on anyone who “knowingly presents, or causes to

 be presented, . . . a false or fraudulent claim for payment or approval;” or “knowingly makes,

 uses, or causes to be made or used, a false record or statement to get a false or fraudulent claim

 paid or approved by the government;” or “conspires to defraud the government by getting a false

 or fraudulent claim allowed or paid.” 31 U.S.C. § 3729(1)-(3).

          Here, the evidence demonstrates that Deverman, the Director of Northern Adult,

 knowingly submitted false documents to the billing company for submission to Medicaid.

 Deverman has described herself as “a management level employee” at Northern See Deverman

 Decl.,

          When, as here, managers and executives are implicated in the knowing submission of

 false claims to the government, there can be little question that the entity itself is answerable for

 their conduct. The Report asks the Court to require proof that the billing company, and not

 Northern executives, “knowingly” submitted the false claims. Corporate entities such as

 Northern, however, can only act through their agents. Where the Defendant at issue is a

 corporation, it is possible to establish corporate scienter by proving facts sufficient to create a

 strong inference either (1) that “someone whose intent could be imputed to the corporation acted



                                                    4
Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 5 of 8 PageID #: 2455



 with the requisite scienter,” or (2) that the statements “would have been approved by corporate

 officials sufficiently knowledgeable about the company to know” that those statements were

 misleading. Teamsters Local 445 Freight Div. Pension Fund v. Dynex Capital Inc., 531 F.3d

 190, 195-96 (2d Cir. 2008) (citation and internal quotation marks omitted).

        The email exchanges, a petition submitted by minority residents complaining of their

 discriminatory treatment, as well as direct evidence of discriminatory treatment, plus the totality

 of the circumstances of running a Russian social club suffice to create more than a strong

 inference that Deverman, Northern’s managing director, and her staff knew of Defendants’

 scheme to run a Russian social club with funds diverted from Medicaid reimbursement for

 discriminatory or worthless services to minority registrants. See Protectus Alpha Nav. Co., Ltd.

 v. North Pacific Grain Growers, Inc., 767 F.2d 1379, 1386 (9th Cir.1985) (“We agree that a

 corporation can act only through its agents and employees, and that no reasonable distinction can

 be made between the guilt of the employee in a managerial capacity acting within the scope of

 his employment and the guilt of the corporation.”). When an agent acts in the name of the entity,

 taking advantage of her unique position within the entity to secure government funding, the

 fraudulent intent of the agent is indistinguishable from the intent of the entity. So long as the

 agent has actual or apparent authority to bind the entity, the fraud of the agent is sufficient to

 support civil liability against the entity. See American Society of Mechanical Engineers v.

 Hydrolevel Corp., 456 U.S. 556, 568, 102 S.Ct. 1935, 72 L.Ed.2d 330 (1982) (discussing the

 “wide variety of areas” in which federal courts “have imposed liability upon principals for the

 misdeeds of agents acting with apparent authority”). See also United States v. Fox Lake State

 Bank, 240 F.Supp. 720, 722 (N.D. Ill. 1965) (concluding that under the FCA “the fraudulent acts

 of an agent clothed with authority by a principal are imputable to said principal despite his



                                                   5
Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 6 of 8 PageID #: 2456



 alleged lack of consent.”), aff'd in part and rev'd in part on other grounds, 366 F.2d 962 (7th Cir.

 1966); United States v. O'Connell, 890 F.2d 563, 569 (1st Cir.1989) (holding that a corporation

 can be liable under the FCA for the fraudulent representations of its agent under traditional

 agency principles “even if the corporation received no benefit from the agent’s fraud”); United

 States v. Incorporated Village of Island Park, 888 F.Supp. 419, 438 (E.D.N.Y.1995) (following

 O'Connell). See generally Deborah Sprenger, “Corporation's Vicarious Liability for Fraud of its

 Agent under False Claims Act (31 U.S.C.A. §§ 3729-3733),” 107 A.L.R. Fed. 665 (1992). A

 principal is liable even for criminal acts of an agent if those acts are within the scope of his

 actual or apparent authority. United States v. Twentieth Century Fox Film Corp., 882 F.2d 656,

 660 (2d Cir.1989), cert. denied, 493 U.S. 1021, 110 S.Ct. 722, 107 L.Ed.2d 741 (1990); United

 States v. Bi-Co Pavers, Inc., 741 F.2d 730, 737 (5th Cir.1984).

        Here, Defendants’ compliance officer Nowicki was alerted by the MFCU investigation of

 numerous billing fraud allegations. Nowicki Cert. ¶ 18 & Ex. G thereto. Nowicki, not once

 made a Medicaid compliance presentation to the staff of Northern. Nor did Defendant produce

 the alleged internal investigation to which Nowicki refers. Nowicki Cert. ¶ 21. Relator Luckie

 complained to the head nurse Gennadiy Goldvekht that registrants came to the program without

 authorization from a doctor—rendering claims for reimbursement false. Luckie Dep. at 30:12-

 25; 31:1-25; and 32:1-6. Likewise, Deverman received complaints about transportation issues

 from registrants and Relator Lee. Deverman Dep. at 14, 101; Lee Dep. at 17, 18. Deverman,

 despite her knowledge that discrimination was prohibited by Northern’s Medicaid contract,

 admitted to Lee that Chinese registrants were not allowed on outings, and Hispanics were not

 allowed to go to fancy restaurants and catering halls where Russians were taken. Lee Dep. at

 110:6-22; 20:23-21:25; 115:10-24. African-American and Hispanic residents had segregated



                                                   6
Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 7 of 8 PageID #: 2457



 dining tables, segregated activities, even segregated sitting rooms. Lee Dep. 41:6-25; 42:8-

 43:10; 50:9-25; 51:5-15; 74:20-76:6. When Hispanic registrants complained with a written

 grievance, Deverman stopped meeting with them. Lee Dep. at 127:19-133:25. Although

 Deverman suppressed Lee’s complaints stating “This is not of the things you should be bringing

 up. We do the thinking here. We do the running. Your job is just to bring in the people, not to

 complain”, (Lee Dep. at 28:3-8; 35:15-23)—leading to a reasonable inference that Lee’s

 complaints were something to conceal. Those complaints, however, still made their way to

 Robert Bardach the Administrator, and Klein, another high-level executive, who by all accounts

 ignored them. Lee Dep. at 28:3-8. At a minimum, Nowicki, Deverman, Bardach and Klein were

 alerted to failings that required investigation—but they did little to nothing to remedy the

 situation and just kept billing. This is what has often been described as “head in the sand.” A

 failure to conduct a proper investigation before making a false statement may be sufficiently

 reckless to yield False Claims Act liability. See, e.g., United States ex rel. Compton v. Midwest

 Specialties, Inc., 142 F.3d 296 (6th Cir. 1998) (holding that defendant who had not properly

 tested the nonconforming goods it sold the United States had a reckless disregard for the falsity

 of its claim for payment); United States v. Krizek, 111 F.3d 934 (D.C.Cir.1997) (holding that

 psychiatrist and wife acted with reckless disregard in submitting incorrect billings where wife

 made implausibly high volume of submissions and psychiatrist failed to review the submissions).

 See Protectus Alpha Nav. Co., Ltd. v. North Pacific Grain Growers, Inc., 767 F.2d 1379, 1387

 (9th Cir.1985) (adopting the standard of Restatement (Second) of Torts § 909 and allowing

 “imposition of punitive damages” on a corporation for the “egregious acts of one employed in a

 managerial capacity and acting in the scope of employment”). There is overwhelming evidence

 of the knowledge of the despicable treatment of minority registrants by Northern, that knowledge



                                                  7
Case 1:13-cv-04933-MKB-JO Document 107 Filed 03/26/19 Page 8 of 8 PageID #: 2458



 more than satisfies the most rigorous standards for establishing scienter that Defendant

 knowingly submitted false and fraudulent claims to Medicaid.

        The evidence cited above suffices to establish a triable issue of fact regarding defendant

 Northern’s knowledge of the false claims caused to be submitted by Deverman and her cohorts

 to Medicaid.

                                         CONCLUSION

        This Honorable Court should reverse the Report and Recommendation’s findings on

 scienter, deny Defendants’ motion for summary judgment and set this matter down for trial on

 the merits.

 Dated: New York, New York
        March 26, 2019


                                              By: s/Robert W. Sadowski__________________
                                                  Robert W. Sadowski, Esq
                                                  SADOWSKI KATZ LLP
                                                  800 3rd Avenue, 28th Floor
                                                  New York, N.Y. 10022
                                                  Tel. No.: (646) 503-5341
                                                  Attorneys for Relator
                                                  Orlando Lee

                                                     Noah Kinigstein, Esq.
                                                     315 Broadway, Suite 200
                                                     New York, N.Y. 10007
                                                     Tel. No.: (212) 285-9300
                                                     Attorney for Relator
                                                     Melville Luckie
                                                     and Relator Luz Gonzalez




                                                 8
